tcmemo_2010_235 united_states tax_court gary lee colvin petitioner v commissioner of internal revenue respondent docket no 17167-09l filed date gary lee colvin pro_se chris sheldon for respondent memorandum findings_of_fact and opinion jacobs judge the dispute between the parties concerns an administrative determination by respondent’s settlement officer to sustain the proposed imposition of a levy to collect petitioner’s unpaid federal income taxes for the issue involved is whether following a collection_due_process_hearing pursuant to the requirements of sec_6330 the settlement officer’s determination constituted an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact at the time petitioner filed his petition he resided in texas petitioner previously petitioned this court with respect to the underlying deficiency for in colvin v commissioner docket no a trial in that matter was held on date and the last posttrial brief was submitted on date before the court issued an opinion petitioner filed a petition in bankruptcy dated date under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona petitioner listed the internal_revenue_service irs as a creditor holding an unsecured nonpriority claim with respect to his liability for unpaid income taxes totaling dollar_figure no liability for federal income taxes for was listed respondent did not file a proof_of_claim or otherwise participate in the bankruptcy proceeding neither respondent nor petitioner notified this court of petitioner’s bankruptcy filing on date the bankruptcy court issued a discharge order attached to that order was an explanation of bankruptcy discharge in a chapter case listed among debts that are not discharged were debts for most taxes the docket sheet in docket no does not indicate that any_action was taken by the court between date and date we filed our opinion in docket no on date see colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir on date we entered a decision that petitioner had a dollar_figure tax_deficiency for the year on date respondent assessed petitioner’s income_tax on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for his unpaid income_tax_liability in response to that notice on date petitioner filed a form request for a collection_due_process or equivalent_hearing sec_6330 hearing on line of form which requires the reason the taxpayer disagrees with the proposed collection action petitioner checked the other box listed his reason for challenging the proposed levy as bankruptcy and noted this debt was discharge sic pursuant to a chpt bankruptcy discharge dated date petitioner raised no other reason such as collection alternatives respondent forwarded petitioner’s request for a sec_6330 hearing to several appeals offices in states which were considerable distances from petitioner’s residence thereafter petitioner and respondent exchanged a series of letters regarding where the requested sec_6330 hearing would be held and ultimately petitioner’s case was assigned to an appeals_office in arizona a location which petitioner found agreeable respondent’s appeals_office mailed correspondence to petitioner’s arizona residence but petitioner was unaware of the correspondence because he then resided in texas eventually the problem was resolved and respondent’s settlement officer and petitioner held a sec_6330 hearing on date at petitioner’s sec_6330 hearing the sole argument petitioner raised was that his tax debt was discharged in bankruptcy petitioner maintained that the irs had been listed as a creditor in his bankruptcy petition but it had not submitted a proof_of_claim thus according to petitioner the irs lost its opportunity to collect his unpaid taxes and further it was in contempt of court the settlement officer rejected petitioner’s arguments the settlement officer raised collection alternatives with petitioner the settlement officer stated that petitioner did not qualify for an offer-in-compromise because he had not filed his federal_income_tax return for as an alternative to submitting an offer-in-compromise the settlement officer offered petitioner an opportunity to enter into an installment_agreement petitioner declined this offer on date a manager in respondent’s appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or regarding the proposed levy action for attached to that notice was a copy of the settlement officer’s determination_letter which stated that the settlement officer verified that all legal and procedural requirements with respect to the proposed levy were met petitioner’s argument that his tax debt was discharged in bankruptcy was rejected and the settlement officer determined that the levy balanced the government’s need for efficient tax collection with petitioner’s expectation that the collection action be no more intrusive than necessary in rejecting petitioner’s argument that his tax debt was discharged in bankruptcy the settlement officer noted that u s c sec_507 provides that except for certain inapplicable exceptions unassessed but assessable taxes are not dischargeable in bankruptcy on date petitioner filed a petition in this court requesting that we review respondent’s collection determination opinion a standard of review this case involves a review of respondent’s determination to proceed with collection of petitioner’s unpaid tax_liabilities for via levy sec_6330 hearings concerning levies are conducted in accordance with sec_6330 at the sec_6330 hearing a taxpayer may raise any relevant issues relating to the unpaid tax including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives a taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 sec_301 e q a-e2 proced admin regs petitioner not only received a notice_of_deficiency but litigated the deficiency in this court hence he is precluded from raising the underlying tax_liability during his sec_6330 hearing in making a determination following a collection hearing the commissioner must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary sec_6330 after the commissioner issues a notice_of_determination following the sec_6330 hearing a taxpayer has the right to petition this court for judicial review of the determination sec_6330 our review of the commissioner’s determination is subject_to the provisions of sec_6330 the judicial review that we are required to conduct in sec_6330 cases focuses on the commissioner’s determination unless the tax_liability of the taxpayer that is the subject of the proceeding is properly at issue we review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 the existence and amount of petitioner’s tax_liability for was previously decided by this court we therefore review respondent’s determinations for abuse_of_discretion an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 b whether petitioner’s deficiency for was discharged in bankruptcy petitioner’s principal argument is that his tax obligation was discharged in bankruptcy with the result that the obligation is not collectible we have jurisdiction to decide whether a tax_liability for which collection is at issue was discharged in bankruptcy 120_tc_114 thomas v commissioner tcmemo_2003_231 petitioner argues that u s c sec a provides that a chapter bankruptcy discharge voids any judgment at any time obtained to the extent that such judgment is a determination of the personal liability of the debtor with respect to any debt discharged under section of this title whether or not discharge of such debt is waived he further posits that u s c sec a enjoins respondent from taking any_action to recover the discharged debt whether or not the discharge of the debt is waived a debtor under chapter of the bankruptcy code is generally granted a discharge of all debts that arose before the filing of the bankruptcy petition ‘ e xcept as provided in section of this title ’ 282_fedappx_309 5th cir quoting u s c sec b concomitantly u s c sec a provides that such a discharge voids any judgment at any time obtained to the extent that such judgment is a determination of the personal liability of the debtor with respect to any debt discharged under section or of this title whether or not discharge of such debt is waived operates as an injunction against the commencement or continuation of an action to collect recover or offset any such debt as a personal liability of the debtor whether or not discharge of such debt is waived and operates as an injunction against the commencement or continuation of an action except a community claim that is exempted from discharge under section thus while u s c sec b generally discharges a bankrupt debtor’s debt and u s c sec a generally voids any judgment and enjoins the collection of the debts of a bankrupt debtor both sections provide that they do not so operate if u s c sec applies title u s c sec a a provides in relevant part that a discharge under section of this title does not discharge an individual debtor from any debt for a tax of the kind and for the periods specified in sec_507 or sec_507 of this title whether or not a claim for such tax was filed or allowed title u s c sec_507 grants priority status for unsecured income or gross_receipts tax claims of governmental units in certain circumstances title u s c sec_507 gives priority status for taxes other than a tax of a kind specified in u s c section a b or a c not assessed before but assessable under the applicable law or by agreement after the commencement of the case petitioner’s tax_liability involves a tax described in u s c sec_507 consequently petitioner’s tax_liability is not dischargeable pursuant to u s c sec a petitioner’s tax_deficiency for was not assessed before the commencement of his bankruptcy case because his liability had not as yet been determined by this court however petitioner’s tax obligation remained assessable because the period of limitations for assessment was tolled by respondent’s mailing of the notice_of_deficiency and by petitioner’s filing a petition in this court see sec_6503 a tax that is unassessed but still assessable at the time one files for bankruptcy is not discharged in a chapter bankruptcy in hosack v irs supra pincite the court_of_appeals for the fifth circuit stated thus pertinent to this matter a chapter discharge does not serve to discharge a debtor from liability for delinquent income_tax that was unassessed at the time the debtor filed for bankruptcy but still assessable by law regardless of whether the irs filed a claim in the debtor’s bankruptcy case see martinez v united_states bankr bankr e d la a tax that is assessable but not assessed before the bankruptcy petition is filed will not be discharged affd aftr 2d ustc par big_number e d la that respondent did not file a proof_of_claim does not affect this conclusion a nondischargeable tax debt is not affected by the failure_to_file a proof_of_claim see queen v irs bankr s d w va the fact that the 1petitioner’s tax_deficiency does not fall into any of the exceptions specified in u s c sec a b or c government did not file a claim in the plaintiff-debtor’s bankruptcy proceeding is irrelevant the penalty assessment is not discharged and the irs may seek to recover from the debtor post-discharge affd per curiam 16_f3d_411 4th cir kinney v irs bankr bankr d nev in chapter proceeding the irs’s failure_to_file timely a proof_of_claim would at most result in a loss of the right to payment under the plan however a creditor with a nondischargeable debt can collect outside the plan as well as under the plan petitioner’s tax_liability for therefore falls squarely within the bankruptcy discharge exception of u s c sec a a in summation petitioner’s tax_liability was not discharged and respondent is not enjoined from commencing a collection action with respect to that liability petitioner also contends that respondent violated the automatic_stay provision of u s c sec_362 as a consequence of not notifying the court of petitioner’s bankruptcy proceeding and that failure invalidated the deficiency proceeding we do not agree with petitioner’s contention regardless of whether notification was provided to the court we took no action in petitioner’s case while petitioner’s bankruptcy proceeding was in progress thus petitioner was not harmed c whether petitioner was entitled to raise his underlying tax_liability at his sec_6330 hearing petitioner further maintains that respondent abused his discretion by not allowing petitioner to dispute his underlying tax_liability for at the sec_6330 hearing the underlying tax_liability for that respondent seeks to collect was the subject of a notice_of_deficiency that petitioner received and was resolved in a matter before this court as noted supra p pursuant to sec_6330 petitioner is precluded from challenging the existence or amount of the underlying tax_liability for in this proceeding petitioner cites 122_tc_1 in support of his position that case is inapplicable in that it involved a sec_6330 hearing for a taxpayer who had not had a previous opportunity to contest the underlying deficiency d timeliness of respondent’s assessment petitioner asserts that the tax_court decision did not become final until date after the court_of_appeals upheld our decision therefore according to petitioner respondent’s assessment of petitioner’s income_tax on date was premature and thus an abuse_of_discretion the record does not indicate that petitioner raised this issue at his sec_6330 hearing regardless petitioner is incorrect in his analysis sec_6213 bars the commissioner from assessing a tax_liability until our decision becomes final and sec_7481 makes our decisions final only when all opportunities for appeal have been exhausted but sec_7485 trumps this by providing that assessment shall be stayed during an appeal only if the taxpayer posts a bond there is no evidence that petitioner posted a bond see kovacevich v commissioner tcmemo_2009_160 n therefore respondent was permitted to assess petitioner’s income_tax when we entered a decision in docket no on date e other matters considered at the sec_6330 hearing sec_6330 and provides that the settlement officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary the notice_of_determination states that the settlement officer verified that the requirements of all applicable law and administrative procedure were met and determined that the levy appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that the collection action be no more intrusive than necessary we are satisfied that the mandates of sec_6330 and have been met we have considered all of petitioner’s arguments and to the extent not discussed herein we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
